CHARLES J. SCHUCK, Judge.
Claimant, Mrs. Harry Swiger, of Shinnston, West Virginia, seeks reimbursement in the sum of $15.30 for injuries to her car caused by state road truck 430-87, which collided with and ran into the claimant’s car while stopped at a red traffic light on Main street, Shinnston, on July 18, 1941. It appears that claimant had stopped her car in obedience to a red traffic light on said Main street, at the time aforesaid, and while so stopped, the said road commission truck, through the fault of the driver thereof, ran into the rear of claimant’s car, causing the damages aforesaid.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in lihe claim for that amount; and the claim is approved by the sper cial assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of fifteen dollars and thirty cents ($15.30).